Citation Nr: 1205969	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for orthopedic residuals of a right shoulder injury.
	
2.  Entitlement to a separate compensable evaluation for neurological residuals of a right shoulder injury.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from May 1985 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2010.  This matter was originally on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the original issue on appeal was characterized as entitlement to an evaluation in excess of 20 percent for residuals of a right shoulder injury.  
At the January 2011 VA examination, the Veteran reported that she experienced daily burning pain along the lateral upper arm down to the elbow, a little bit of numbness and tingling of the little finger of her right hand, and weakness of her shoulder.  In addition, the January 2011 VA examiner noted that the trigger point at the posterior superomedial corner of the scapula was felt to be contributing to the feeling of burning down into the upper arm.  

Any neurological symptoms related to the service-connected right shoulder disability are part and parcel of the original issue on appeal and are generally adjudicated together with any other manifestations of the service-connected right shoulder disability.  As discussed in the Remand section, the record is insufficient to determine whether a separate disability evaluation can be assigned for the Veteran's neurological complaints.  Thus the original issue on appeal has been recharacterized as two separate issues-entitlement to an evaluation in excess of 20 percent for orthopedic residuals of a right shoulder injury and entitlement to a separate compensable evaluation for neurological residuals of a right shoulder injury.

The issue of entitlement to a total rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a separate compensable evaluation for neurological residuals of a right shoulder injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-handed. 

2.  During the entire appeal period, the Veteran's service-connected orthopedic residuals of right shoulder injury have been manifested by complaints of pain, stiffness, weakness, and daily flare-ups with flexion to no less than 72 degrees and abduction to no less than 80 degrees considering additional limited motion after repetitive use; there has been no objective evidence of limitation of arm motion midway between side and shoulder level, ankylosis of scapulohumeral articulation, or impairment of the humerus, clavicle, or scapula. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for orthopedic residuals of a right shoulder injury have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 5201 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

Pursuant to the Board's December 2010 Remand, the Appeals Management Center (AMC) scheduled a VA examination to determine the severity of the Veteran's right shoulder disability and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  A May 2008 letters fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  The May 2008 letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The letter specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in April 2005, May 2007, and January 2011.  38 C.F.R. § 3.159(c)(4) (2011).  The January 2011 VA examiner addressed the severity of the Veteran's right shoulder disability in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Together, the January 2011 VA examination report and August 2011 Addendum provide a thorough disability picture of the Veteran's right shoulder disorder; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings, however, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2011).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the Veteran's right shoulder is considered the major upper extremity. 

Diagnostic Code 5200 (2011) rates favorable ankylosis of the major scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, as 30 percent disabling.  Intermediate ankylosis, between favorable and unfavorable, warrants a 40 percent evaluation; and unfavorable ankylosis with abduction limited to 25 degrees is assigned a 50 percent evaluation. 

Limitation of motion of the major arm to shoulder level warrants a 20 percent evaluation.  Motion to midway between the side and shoulder level warrants a 30 percent evaluation.  Finally, motion no more than 25 degrees from the side warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011). 

Normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011). 

Under Diagnostic Code 5202 (2011), for impairment of the humerus in the major arm, a 20 percent evaluation is warranted when there is malunion with moderate deformity.  A 30 percent evaluation is warranted for malunion with marked deformity.  Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent evaluation is warranted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent evaluation is warranted when there are frequent episodes and guarding of all arm movements; a 50 percent evaluation is warranted for fibrous union of the minor arm; a 60 percent evaluation is warranted for nonunion (false flail joint) of the minor arm; and an 80 percent evaluation is warranted for loss of head of (flail shoulder) the minor arm. 

Diagnostic Code 5203 provides that in cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent evaluation, while nonunion without loose movement warrants a 10 percent evaluation.  Malunion of the clavicle or scapula may be assigned a 10 percent evaluation, or may be rated based on impairment of function of the contiguous joint. 

When evaluating disabilities of the musculoskeletal system under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40 (2011).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Veteran's service-connected right shoulder disability is currently rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011) for limitation of right arm motion. 

The Veteran underwent VA examination in April 2005 at which time she reported flare-ups every day brought on by repetitive use, especially reaching out in front or above and writing.  The Veteran reported that flare-ups lasted up to three days affecting her job due to trouble writing and keyboarding.  The Veteran reported radiating pain and tingling from a low of 5/10 to a high of 10/10.  The Veteran also complained of stiffness and a feeling of heat in that area.  The Veteran denied swelling, instability, or locking.  

Physical examination demonstrated flexion was from zero to 70 degrees without pain and to 100 degrees with pain past the 70 degree point.  Extension was from zero to 40 degrees pain free to total endpoint.  Abduction was from zero to 62 degrees without pain and to 110 degrees with pain past the 62 degree point.  Internal and external rotation were from zero to 45 degrees without pain.  X-ray of the right shoulder was normal.

A March 2006 Occupational Therapy Note indicates that the Veteran presented with complaints of constant pain 7/10 or 8/10 in the right shoulder and right upper trapezius pain at neck.  Physical examination demonstrated tenderness to palpation of the right subacromial space and right upper trapezius, pain with overhead movement and reaching behind back, and a positive suraspinatus test.  The Veteran was seen for a total of seven visits and provided with myofascial release, patient education, therapeutic exercise, superficial modalities, and instruction regarding pain management.  She was also issued a thera-cane.  The therapist noted that the right shoulder and upper trapezius pain had been reduced by at least 50 percent and that the Veteran would be able to tolerate moderate upper extremity activities without significant pain exacerbation.

The Veteran underwent VA examination in May 2007 at which time she reported daily pain in the right shoulder which interfered with sleeping.  The Veteran reported that her shoulder felt stable but that she did have pain with overhead activity and that she used Motrin as needed.  The Veteran reported that in the course of her work, her shoulder caused her difficulty typing and writing but did not limit her activities of daily living.  The Veteran reported that she experienced flare-ups related primarily to activity which lasted from several hours and forced her to curtail her activity with her right arm.  The Veteran denied using any type of brace or assistive device.

Physical examination demonstrated abduction, forward flexion, and internal rotation to 90 degrees, and external rotation to 45 degrees.  The examiner noted that all range of motion testing was characterized by end range pain and the presence of crepitus but was not additionally limited following repetitive use on examination.  The AC joint was nontender, impingement testing was positive at 90 degrees, the shoulder was grossly stable, and supraspinatus strength appeared normal.  X-ray of the right shoulder was read as negative.  Diagnosis was impingement syndrome of the right shoulder.

In September 2007, the Veteran presented to VA Physical Therapy for general evaluation for left shoulder pain.  Physical examination demonstrated right shoulder strength of 4/5 during abduction.

The Veteran underwent VA examination in January 2011 at which time the Veteran reported that while in the service, her right shoulder was struck by a long extended mirror on a High Mobility Multipurpose Wheeled Vehicle, better known as the Humvee.  The Veteran stated that she went to the infirmary, had x-rays, and was put on Motrin for a bruised shoulder.  After returning stateside, the Veteran was put on a no-salute permanent profile and sent to physical therapy.  The Veteran reported that she experienced daily burning pain along the lateral upper arm down to the elbow, a little bit of numbness and tingling of the little finger of her right hand, and weakness of her shoulder.  The Veteran also reported that she felt like she had a crick in her neck.  The Veteran reported taking Motrin but not every day.  The Veteran reported that movements such as reaching up in a cupboard bothered her.

The examiner noted that the positions of the Veteran's arm and shoulder were normal.  The examiner also noted that there was no asymmetry of muscles around the right shoulder compared to the left shoulder and as such determined that there was no atrophy detected around the shoulder.  Physical examination of the right shoulder demonstrated that the Veteran began splinting and resisting at about 90 degrees of abduction and seemed to have generalized tenderness around the shoulder in the front laterally and posteriorly.  The examiner noted that the Veteran also had a trigger point at the superomedial corner of the scapula.  There was no swelling, deformity, or other abnormalities around the shoulder, and there was no crepitus noted over the shoulder.  The Veteran could hold resistance against a downward force at 90 degrees of abduction and could resist pulling her hand off of her abdomen with a 5/5 power.

Flexion was to 75 degrees initially and 72 degrees on repetition; abduction was to 82 degrees initially and 80 degrees on 4th motion; extension was to 56 degrees both initially and on 4th motion; external rotation was to 42 degrees initially and 38 degrees on 4th motion.  The examiner noted that there were no neurological abnormalities in the arm or hand, there was no atrophy of thenar muscles in the hand, and the Veteran had normal grip strength in the hand of 5/5. 

The examiner noted that the impression was that the Veteran had a stable situation in the right shoulder with no real change or exacerbation of the condition.  The examiner noted that the Veteran had moderate impairment of motion especially with abduction and reaching overhead and was felt to have a trigger point at the superomedial corner of the scapula.  The examiner noted that the Veteran seemed to have normal muscle power and use of the arm in terms of muscle functioning.  The examiner opined that the Veteran had a nuisance condition of the right shoulder with some mild to moderate loss of motion from the partial frozen shoulder situation.  The examiner stated that her condition was stable, not having improved by physical therapy nor worsened.  The examiner noted that the trigger point at the posterior superomedial corner of the scapula was contributing to the tightness and click-like sensation in the Veteran's neck and the feeling of a little bit of burning down into the upper arm.  The examiner opined that the activities of daily living were essentially minimally impacted by this condition.  

In August 2011, the examiner who conducted the January 2011 VA examination provided an addendum opinion in which he noted that at the January 2011 VA examination, internal rotation had been totally normal with the Veteran being able to fully place the hand on her abdomen which indicated a full 90 degrees of internal rotation.  In addition, the examiner stated that the Veteran was found to have a mild adhesive capsulitis condition (or so-called mild frozen shoulder) which did limit functional use of the shoulder to some degree and would be expected to result in mild to moderate amount of discomfort in the shoulder with repetitive motion especially repetitive lifting and movements in above shoulder position or above parallel with the floor position.  The examiner opined that as the Veteran had 5/5 power of muscle, she could not be limited by fatigue and weakness, but would be limited by the pain and discomfort with repetitive motion, especially the movements overhead.  

The Board has considered whether a higher evaluation is warranted under any of the diagnostic codes for evaluating shoulder and arm disability.  There is, however, no evidence of ankylosis in the right shoulder to support a higher rating under Diagnostic Code 5200, no evidence of right shoulder motion midway between side and shoulder level to support a higher rating under Diagnostic Code 5201, no evidence of flail shoulder, false flail joint, or other humeral abnormality to support a higher rating under Diagnostic Code 5202, and no evidence of dislocation or nonunion of the left humerus, clavicle or scapula to support a higher rating under Diagnostic Code 5203. 

Even when taking into consideration the Veteran's complaints of pain, stiffness, weakness, and daily flare-ups as well as demonstrated additional limited motion after repetitive use, the Board finds that the Veteran's disability does not warrant an evaluation in excess of the current 20 percent rating.  See 38 C.F.R. §§ 4.40 and 4.45 (2011); see also Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that even considering the Veteran's right shoulder pain, the evidence does not indicate that the limitation of motion more nearly approximates limitation of right shoulder motion limited to midway between side and shoulder level.  Therefore, a rating in excess of 20 percent is not warranted. 

Applying all of the appropriate diagnostic codes, the objective assessment of the Veteran's service-connected right shoulder disability suggests that she does not have sufficient orthopedic symptoms so as to warrant an evaluation in excess of 20 percent under any of the Diagnostic Codes available for the shoulder.  There are no identifiable periods of time during which the Veteran's right shoulder disability has been shown to be disabling to a degree that would warrant disability evaluation in excess of 20 percent, and thus higher "staged ratings" are not warranted. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's orthopedic residuals of right shoulder disability present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to shoulder disabilities in the Rating Schedule focus on limitation of arm motion; dislocation, malunion, and nonunion of humerus, clavicle, and scapula; and other impairment of the humerus such as fibrous union and flair shoulder.  38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203 (2011).  As the Veteran demonstrated limitation of motion due to pain, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU with respect to the issue on appeal.  The Veteran specifically stated at the January 2011 VA examination that she was not working due to her PTSD issues.  As service connection has been established for PTSD, the issue of a TDIU has been referred to the RO for appropriate action.


ORDER

Entitlement to an evaluation in excess of 20 percent for residuals of a right shoulder injury is denied.


REMAND

As noted above, at the January 2011 VA examination, the Veteran reported that she experienced daily burning pain along the lateral upper arm down to the elbow, a little bit of numbness and tingling of the little finger of her right hand, and weakness of her shoulder.  Although the January 2011 VA examiner noted that there were no neurological abnormalities in the arm or hand, he stated that the trigger point at the posterior superomedial corner of the scapula was felt to be contributing to the feeling of burning down into the upper arm.  As such, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not a separate compensable evaluation is warranted for the Veteran's right upper extremity neurological complaints.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for right upper extremity neurological symptoms that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination to ascertain whether a neurological disability of the right upper extremity is related to service-connected right shoulder disability; and if so, the severity of such disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

The examiner should identify any neurological manifestations of the Veteran's service-connected right shoulder disability, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
No action is required of the appellant until further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


